DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 07/26/2021
Claims 1, 12 and 17 are independent
Claim 1 has been amended
Claims 1-20 are pending

Response to Arguments
Applicant’s arguments and amendments, filed 07/26/2021 with respect to the rejection(s) of the independent claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in over KIM et al. in view of Shintani et al.
Due to the variation in the grounds of rejection this action is deemed NON-FINAL.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Publication Number 2020/0356140 A1) in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1).

Regarding Claims 1, 12 and 17, KIM discloses an electronic device (Fig 2A – electronic device 101), comprising: a first device housing (Fig 2A- first housing 210) having a first device housing front surface (Fig 2A- first housing has a first surface 211) and a first device housing rear surface (Fig 2A- first housing has a third surface 213);
a second device housing (Fig 2A- second housing 220) having a second device housing front surface (Fig 2A- second housing has a second surface 221) and a second device housing rear surface (Fig 2A- second housing has a fourth surface 223); 
a hinge (Fig 2A- hinge 260) coupling the first device housing to the second device housing, the first device housing pivotable about the hinge relative to the second device housing between a closed position where the first device housing front surface and the second device front surface abut and an axially displaced open position (¶0057; a hinge structure 260 may be disposed between the first housing 210 and the second housing 220 such that the first housing 210 and the second housing 220 can be folded; KIM discloses the closed state in Fig 2B and in ¶0059 where he clearly discloses that “in the closed sate the first surface 211 of the first housing 210 and the second surface 221 of the second housing 220 may face each other”); 
a display (In ¶0061 KIM discloses the first display 230 (main display) on the first surface 211 and the second surface 221; and in ¶0062, he further discloses about the second display 240 that may be disposed on at least a part of the third surface 213 – which is the rear surface of the electronic device) and 
an imager (Fig 2A – first camera 214; second camera 215 and plurality of cameras 217, 219 and 225), each positioned and externally exposed on one of the first device housing rear surface or the second device housing rear surface (In Fig 2A and in ¶0062, KIM discloses that the plurality of cameras 215, 217 and 219 are on the rear surface of second housing 220 and camera 225 is on the rear surface of first housing 210), 
such that the display and the imager are externally exposed on the one of the first device housing rear surface or the second device housing rear surface when the first device housing and the second device housing are in the closed position (Fig 2B shows the closed position where the camera and the display is exposed on the rear surface of either housing) with the first device housing front surface and the second device housing front surface abutting (In ¶0059 KIM discloses that in the closed state the first surface 211 of the first housing 210 and the second surface 221 of the second housing 220 may face each other); and 
one or more processors operable with the imager and the display (Fig 1 – processor 121, 123), the one or more processors, in response to detecting an image capture operation using the imager occurring after detecting the first device housing pivoting relative to the second device housing from the closed position to the axially displaced open position, (In the flow chart of Fig 5 and in Col 7, KIM discloses recognizing the change in operation mode and user input for capturing image and activate the display on one of the surfaces).
KIM discloses image capturing when the device is in a “closed” and “opened” state but fails to clearly disclose identifying, using the imager, whether at least one human face is within a field of view of the imager and temporarily displaying image capture operation assistance content on the display to a subject of the image capture operation 
Instead, in a similar endeavor Shintani clearly discloses identifying, using the imager (Fig 2 – face recognition capture mode), whether at least one human face is within a field of view of the imager (Flow chart of Fig 6 and in ¶0067 - ¶0071 Shintani teaches the use of the face recognition capture mode and the different submodes associated with this operation) and temporarily displaying image capture operation assistance content on the display to a subject of the image capture operation  (In the flow chart of Fig 7, and in Fig 11-16 and ¶0072; and in display position correction, Shintani teaches the image capture by displaying guided assistance when the capture mode is “self” or normal or when the display screen is facing the subject.).
KIM and Shintani are combinable because both are about electronic device with a camera and hinged display.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable guidance functionality when a human face is detected as taught by Shintani in the imaging device disclosed by KIM. 
The suggestion/motivation for doing so would have been to capture an image that is of superior quality.
Therefore, it would have been obvious to combine KIM and Shintani to obtain the invention as specified in claims 1, 12 and 17.

Regarding Claims 2, 16 and 18, KIM in view of Shintani discloses the image capture operation comprising capturing an image with the imager, the image capture operation assistance content comprising the image (Shintani:  Flow chart of Fig 7; KIM: in ¶0080 KIM discloses that when a change is detected in the image capturing mode, the processor may provide an image capturing guide message).

Regarding Claim 9, KIM in view of Shintani discloses further comprising at least one other display coupled to one of or more the first device housing or the second device housing, the at least one other display concealed when the first device housing (KIM: In Fig 2B KIM discloses the closed position of the electronic device.  In this state only display 240 is exposed.  Display 230 is concealed), the image capture operation comprising receiving a user command for the imager to capture an image (Fig 6 illustrates an example of detecting a user input by an electronic device 101 in the closed state; In step 703 of flowchart Fig 7, the device detects user input), the one or more processors displaying the image on the at least one other display (KIM: In the same flow chart and in Flow chart of Fig 8,  KIM discloses that the display is selected based on the camera selected.).

Regarding Claim 10, KIM in view of Shintani discloses the one or more processors temporarily displaying the image capture operation assistance content on the display only when the first device housing and the second device are in the axially displayed open position (KIM: Fig 8A shows the device in an open state.  In Fig 9A and in ¶0136 KIM discloses the guide message 921 which is provided when the device is changed to the open state).

Regarding Claims 11 and 19, KIM in view of Shintani discloses further comprising at least one other display coupled to one of or more the first device housing or the second device housing, the at least one other display concealed when the first device housing and the second device housing are in the closed position (KIM: In ¶0061 KIM discloses the first display 230 (main display) on the first surface 211 and the second surface 221; and in ¶0062, he further discloses about the second display 240 that may be disposed on at least a part of the third surface 213 – which is the rear surface of the electronic device; Fig 2A and 2B shows that the 230 display is concealed in the closed position), the one or more processors (Fig 1 – processor 121, 123) prompting, on the at least one other display, for a user selection of the image capture assistance content from a plurality of image capture assistance content options (KIM: Fig 9A – guide 921).

Claims 3-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Publication Number 2020/0356140 A1) in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1) as applied to Claims 1 and 12 above and further in view of Chan et al. (U.S. 2017/0374280 A1).

Regarding Claim 3 and 13, KIM in view of Shintani fails to clearly disclose the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of an attention-calling image or an attention-calling animation.
Instead, in a similar endeavor Chan clearly discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of an attention-calling image or an attention-calling animation (In Fig 2 – step 210, Chen teaches about providing feedback instruction to the user; Examiner would like to point out that Chan teaches all the limitations of claim 13 since “attention-calling” essentially means “to catch the attention of subjects within a field of view of the imager…”).
KIM, Shintani and Chan are combinable because both are about imaging devices for capturing images.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow operation when a face is detected as taught by Shintani and to provide feedback to the user as taught by Chan in the imaging device disclosed by KIM. 
The suggestion/motivation for doing so would have been to all the user to use the device when a face is detected and allow users to take better pictures
Therefore, it would have been obvious to combine KIM, Shintani and Chan to obtain the invention as specified in claims 3 and 13.

Regarding Claim 4 and 14, KIM in view of Shintani and Chan discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of a smile-requesting image or a smile-requesting animation (Chan: Chan teaches this in ¶0042 where he teaches that the image capture device can display a hologram image of the user to refer to and make appropriate adjustments).

Regarding Claim 5, KIM in view of Shintani and Chan discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of a pose-instructing image or a pose-instructing animation (Chan: Chan teaches this in ¶0042 where he teaches that the image capture device provides feedback instructions so that an adjustment can be made in order to improve the image capture.  Feedback instruction can be displaying directional arrows, providing auditory instructions or other instructions).

Regarding Claim 6, KIM in view of Shintani and Chan discloses the image capture operation comprising actuation of the imager, the image capture assistance content comprising one or more of a direction- redirecting image or a direction-redirecting animation (Chan: Chan teaches this in ¶0042 where he teaches that the image capture device provides feedback instructions so that an adjustment can be made in order to improve the image capture.  Feedback instruction can be displaying directional arrows, providing auditory instructions or other instructions).

Claims 7-8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Publication Number 2020/0356140 A1)  in view of Shintani et al. (U.S. Patent Publication Number 2007/0002157 A1) as applied to Claims 1 and 17 above and further in view of Fujiyama (U.S. 2009/0303352 A1).

Regarding Claims 7, 15 and 20, KIM in view of Shintani discloses the image capture operation comprising receiving a user command for the imager to capture an image (KIM: Fig 4 is an example of “selfie” capturing operation; In the flow chart of Fig 5, the processor may detect a change in image capturing mode and may provide an image capturing guide message; Here KIM further discloses that configuration information could be a “timer” information). 
However, KIM in view of Shintani fails to clearly disclose further comprising a timer operable with the one or more processors, the one or more processors initiating the timer upon receiving the user command, the image capture assistance content comprising a numeric countdown animation.
Instead, in a similar endeavor Fujinawa clearly discloses further comprising a timer operable with the one or more processors (Fig 4 – CPU 27 and Self timer of Fig 9), the one or more processors initiating the timer upon receiving the user command, the image capture assistance content comprising a numeric countdown animation (In Fig 9-10 and in ¶0052 Fujinawa teaches the use of self-timer countdown display which can be viewed from the photographic subject side of the screen 15a turned towards the subject).
KIM, Shintani and Fujinawa are combinable because both are about imaging devices for capturing images.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the device when a face is detected as taught by Shintani and to provide feedback to the timer countdown as taught by Fujinawa in the imaging device disclosed by KIM. 
The suggestion/motivation for doing so would have been to allow operation of the device when a face is detected and allow users to be aware of the countdown time while taking a picture.
KIM, Shintani and Fujinawa to obtain the invention as specified in claims 7, 15 and 20.

Regarding Claims 8, 15 and 20 KIM in view of Shintani and Fujinawa discloses the numeric countdown animation reaching zero at expiration of the timer, and the one or more processors causing the imager to capture the image when the timer expires (Fujinawa: In ¶0052 Fujinawa teaches that the photograph is taken at “0” of the countdown.).
Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure.
SON et al. (U.S. Patent Publication Number 2019/0004764 A1) discloses a method and an electronic device which attach or detaches two displays by magnetism.  The electronic device includes a first housing including a first display exposed through a surface of the first housing, and a first cylindrical magnet disposed in a side of the first housing; and a second housing including a second display exposed through a surface of the second housing, and a second cylindrical magnet disposed in a side end of the second housing.  At least one of the first cylindrical magnet and second cylindrical magnet is configured to rotate within the first housing and the second housing, respectively, by magnetic attraction of the first cylindrical magnet and second cylindrical magnet being adjacent to each other.  The first housing and the second housing are coupled to each other by the magnetic attraction of the first cylindrical magnet and the second cylindrical magnet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PADMA HALIYUR/Primary Examiner, Art Unit 2698